DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jaegyoo Jang on January 14, 2022.  The application has been amended as follows:
Claims 36-50 are cancelled.  

Reasons for Allowance
Claims 31-35 are allowed.  The closest prior art to the instant claims is that of Ludwig et al. (US 2007/0243397). Ludwig teaches a Cr(Ill) coating for Zn- or Al-plate steel ([0010]-[0011], [0030]). The coating contains 0.5-130 g/L of Cr(IIl) ions of nitrate and phosphate ([0013, [0016]). Ludwig differs from the instant claims in that Ludwig does not teach the combination of a molybdenum-based compound, cationic urethane 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAI Y ZHANG/           Primary Examiner, Art Unit 1717